UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-6505


UNITED STATES OF AMERICA

                      Plaintiff - Appellee

v.

ANDRE SHAWN GREEN, a/k/a Andre Greene, a/k/a Dre

                      Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.      Margaret B. Seymour, Chief
District Judge. (5:08-cr-00944-MBS-10)


Submitted:   April 26, 2012                    Decided:   May 1, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Andre Shawn Green, Appellant Pro Se. Stanley Duane Ragsdale,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Andre Shawn Green appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2006) motion for a sentence

reduction.    We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district      court.            United        States      v.       Green,      No.

5:08-cr-00944-MBS-10 (D.S.C. Feb. 28, 2012).                   We dispense with

oral   argument   because      the    facts   and   legal       contentions    are

adequately    presented   in    the    materials       before    the   court   and

argument would not aid the decisional process.



                                                                        AFFIRMED




                                         2